N O N - F I N A L   A C T I O N

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/08/2021 and 4/29/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that the current TITLE “Remote Module and System” is a good starting point but recommends adding additional analogous language indicative of the inventive core features. For example, Examiner suggests suitably adding “Wireless”, “CCTV or Surveillance Camera” and “Power Management” into the current title to further refine the inventive concepts claimed by Applicant.
As one example, Examiner recommends amending the TITLE to the following:
“Wireless CCTV Module and Power Management System”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communications interface”, “sensor interface”, and “controller” as respectively recited in claims 1-17.
Examiner will interpret the said “communications interface” as element 140 (Fig.1 in view of para [0032, 0042-0046]), the said “sensor interface” as element 130 (Fig.1 in view of para [0032, 0035-0037]) and the said “controller” as element 110 (Fig.1 in view of para [0032-0034]) of Applicant’s US Publication Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 16 recites (with emphasis in bold): “wherein the remote module is configured to operate without mains power”.
	Firstly, there is insufficient antecedent basis for the language “mains power” and unclear what this is referring to because claim 1 did not define a power supply section.
	Secondly, the language “without” mains power is a negative limitation AND also gives the false impression that the remote module can operate without a power source at all, which is impossible.
	It appears the features Applicant is trying to claim (which must be positively recited) can be found in para [0047], which is an alternative power source/generator such as SOLAR Panels, WIND Turbines, WATER Wheels to CHARGE the BATTERY.


Claim Objection & Interpretation (1, 9-10, 12-14 and 17-19)
Examiner objects to claims 1, 9-10, 12-14 and 17-19 for the following reasons.
The language in INDEPENDENT CLAIMS (1 & 18) recites: 
“transmitting sensor data” at a “first frequency” AND “second frequency higher than first frequency”
	For the person skilled in the art, transmitting data at a particular frequency (i.e. low frequency & high frequency) is more related to the use of said particular frequency as a carrier frequency (i.e. within radio frequency spectrum) used in a data communication. 
For example, radio waves have frequencies as low as 30 Hertz to as high as 300 GHz. Some relevant communication mode examples using different frequencies are as follows: 2G network (1.8 GHz), 3G network (1.6 – 2 GHz), 4G network (2 – 8 GHz) and 5G network (3 – 300 GHz), which illustrates an increase in frequency as we climb the evolutionary generation (G) scale of networks from 2G to 5G.
	Furthermore, as understood by a person skilled in the art, as the frequency increases, it follows that the photon energy (electron volts) increases. Therefore, one of ordinary skill in the art of power management applied to wireless data communications (see “Closest/Related Art” discussed below) before the effective filing date of the claimed invention, will either anticipate and/or find it obvious to conceive of Applicant’s claimed communication “power” modes in which reducing the frequency equates to a lower power mode AND increasing the frequency equates to a higher power mode. NOTE: this interpretation applies to all of Applicant’s claims 1-19.
	The above discussion/interpretations have been made because Applicant has not claimed the inventive features (in claims 1, 9-10, 12-14 and 17-19) with sufficient specificity since the base claims 1 or 18 recites the above discussed language: “transmitting sensor data” at a “first frequency” AND “second frequency higher than first frequency”.
	If Applicant’s claimed invention is intended to have the bolded technical meaning per written description found in PARA [0045] which states… 
ALTER the FREQUENCY of the TRANSMISSIONS, also referred to herein as the PERIODICITY of the TRANSMISSIONS. In other words, the LENGTH of the INTERVAL between CONSECUTIVE TRANSMISSIONS may be ADJUSTED 
…then Examiner recommends amending the appropriate claims to replace the said “transmit…” at a “first frequency” AND “second frequency” with the bolded clearer subject matter definition of para [0045], which appears should be made to base claims (1 & 18) and to dependent claims 9-10 & 14.








Closest/Related Prior Art
The prior art made of record is considered pertinent to applicant's disclosure.  The following references further disclose the state of the art concerning adjustment of wireless communication modes (i.e. transmission “frequency” and/or “period”) between a surveillance monitoring device and computer server device for power save/manage reasons based on event detection.

SIANN (US 20110134243) disclosed for surveillance monitoring and transmission of image, motion, infrared/temperature and sound/noise data.  See 35 USC 103 rejection below.

FANG DONGBIN (CN 111200864 A) disclosed for surveillance monitoring and transmission of image, motion, temperature, humidity and water level data. See Abstract, para [0008-0026, 0038-0041, 0048, 0056-0061 & 0077-0080].  See 35 USC 103 rejection below.

THOMAS (US 9,077,183) disclosed for surveillance monitoring and transmission of image, motion, temperature, humidity, air pollution and water level data.  See 35 USC 103 rejection below.

RAMACHANDRA (US 9,756,570) disclosed for surveillance monitoring and transmission of image, motion, temperature, humidity and pressure data.  See Figures 1-3.
FOSTER (US 20080288986) disclosed for surveillance monitoring and transmission of image, motion, infrared and sound/noise data. See Figures 5 & 5a and para [0032-0036].

GOPINATH (US 20100283857) disclosed for surveillance monitoring and transmission of image or motion data. See Figures 1-3 and para [0011, 0024, 0027, 0029 and 0031].

GARG (US 20200205081) disclosed for surveillance monitoring and transmission of image data. See Figures 1-3 and para [0014-0020, 0030, 0041, 0048, 0061-0063 and 0084-0098].  See 35 USC 103 rejection below.

	FRIED (US 20200119459) disclosed for surveillance monitoring and transmission of image, motion, temperature, humidity, air pollution and water level data.  See Figures 1, 4, 7, 10, 16-17, 19 & 25 and para [0020, 0024, 0026, 0102 and 0134-0140]. Teaches 2G-5G antennas per para [0014, 0018, 0029, 0106, 0112].  See 35 USC 103 rejection below.

CHEN (US 20170280412) disclosed for plural wearable devices configured for surveillance monitoring and transmission “sending” of motion (gravity sensor 10) data to a server. Dynamically adjusts frequency and time interval. See Abstract, Figures 1 & 3 and para [0009-0010, 0016-0021 & 0025].

YLLASJARVI (US 20150327168) disclosed for surveillance monitoring and transmission of temperature, humidity, wind, speed, acceleration and orientation (sensor 206 / 208) data, para [0027]. See para [0016, 0052-0054, 0064 & 0081-0083].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-9, 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over SIANN (US 20110134243) in view of FANG DONGBIN (CN 111200864 A) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, SIANN teaches a remote CCTV module for a wireless monitoring system (Siann, Figures 1-3: wireless camera 100/210 used for video surveillance “CCTV” monitoring, para [0002-0003, 0023-0025, 0031, 0079-0086, and 0224-0229]), comprising: 
a COMMUNICATIONS INTERFACE configured to transmit data to a SERVER over a wireless telecommunications network (Siann, Figures 1-3: primary/high-band radio 104/212 and secondary/low-band radio 106/214 communication interface to transmit data to server “base station” 160/220/250, para [0094, 0105, 0213 & 0055]); 
a SENSOR INTERFACE configured to receive sensor data from a sensor (Siann, Figures 1-3 and para [0079-0086]: multi-sensor interface 120/202, 122, 124 & 126 with CPU controller 110 for receiving various sensor data from different types of sensors i.e. motion sensors & sound/noise sensors); 
a CCTV camera (Siann, Figures 1-3: captured “video surveillance” image data from a CCD / CMOS image sensor 120, para [0079 & 0224-0226]); 
and a CONTROLLER (Siann, Figures 1-3: wireless camera 100/210 has main CPU controller 110 with microcontroller 112) configured to: 
CONTROL the communications interface to transmit the sensor data over the wireless telecommunications network at a first frequency (Siann, switching between primary/high-band radio 104/212 and secondary/low-band radio 106/214 to transmit sensor data teaches a first frequency and second frequency. See Para [0022-0025, 0058, 0072, 0111, 0117-0120]); 
PROCESS the sensor data to detect an event in an environment proximate to the module (Siann, para [0025, 0058, 0176-0177 & 0224-0227]: processing of sensor detected external conditions such as “motion” or “object of interest” may be used as an event trigger), 
and in response to detecting the event, CONTROL the communications interface to transmit the sensor data over the wireless telecommunications network at a second frequency, wherein the second frequency is higher than the first frequency (Siann, switching between primary/high-band radio 104/212 and secondary/low-band radio 106/214 to transmit sensor data teaches a second frequency higher than a first frequency. See Para [0022-0025, 0058, 0072, 0111, 0117-0120]).
Furthermore, when interpreting the said “transmission frequency” to take the meaning of a “transmission period” in which a transmission time interval is adjusted, Siann also teaches a burst mode to transmit sensor data during burst periods (see Fig.4: burst data transmit period Tx and Para [0025, 0072, 0117-0118, 0122-0123, 128]), which relates the concept of adjusting a transmission time interval, and thus, considered obvious to switch to a second transmission period higher than a first transmission period in response to detecting an event.
However, to provide a more robust teaching of using at least two different transmission periods, Examiner evidences additional prior art.  It is well known in related field of power management applied to wireless communication modes, as taught by prior art FANG, to configure a surveillance device (Internet of Things IoT device 110) to dynamically adjust a time interval of sensor data reported “transmitted” to a computer server, as disclosed in Abstract, Para [0039-0041] and Para [0048-0050, 0060-0061, 0077-0079], rather than using only regular data reporting “transmission” at fixed time intervals per Para [0038]. Fang’s “surveillance” IoT device 110 includes a communications module 130 and sensor module 120, which includes multiple sensor types such as a photosensitive “camera” sensor, temperature/humidity sensor and water level sensor.
Thus, when taking the collective knowledge taught over each disclosed prior art (Siann and Fang), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Fang into suitable modification with the teachings of Siann to produce a wireless surveillance device which transmits sensor data at a second transmission period higher than a first transmission period for the MOTIVATED REASON of managing power in the analogous art of wireless communications between a surveillance device and computer server.

	As per CLAIM 2, SIANN in view of FANG teaches the remote module of claim 1, wherein the SENSOR comprises the CCTV camera, and the sensor data comprises image data (Siann, Figures 1-3 and element 120: captured “video surveillance” image data is from a CCD / CMOS image sensor, para [0079, 0177 & 0224-0226]).

	As per CLAIM 3, SIANN in view of FANG teaches the remote module of claim 2, wherein the CONTROLLER is configured to detect an event in the image data (Siann, Figures 1-3 and controller 110/112: captured “video surveillance” image data analyzed for motion or object of interest as an event trigger, para [0023, 0025, 0079, 0177 & 0224-0226]).

	As per CLAIM 4, SIANN in view of FANG teaches the remote module of claim 1, wherein: 
the SENSOR comprises one of a pollution sensor, a water-level sensor, microphone, wind sensor, noise sensor, radioactivity sensor, water flow sensor, or pressure sensor, UV light sensor, pollen sensor, temperature sensor, humidity sensor, or magnetic field sensor (Siann, Figures 1-3 and para [0079-0086]: multi-sensor interface 120/202, 122, 124 & 126 with CPU controller 110 for receiving various sensor data from different types of sensors i.e. motion sensors, sound/noise sensors & magnetic sensors.  Fang, sensor module 120 includes multiple sensor types such as a photosensitive “camera” sensor, temperature/humidity sensor and water level sensor, para [0040, 0062, 0078-0079]), and 
the CONTROLLER is configured to detect the event BASED on a value of the sensor data exceeding a first predetermined threshold, or being below a second predetermined threshold (Siann, event trigger is based on sensor data compared against a threshold level, para [0226].  Fang, para [0056]: sensor exceed predetermined threshold).

	As per CLAIM 7, SIANN in view of FANG teaches the remote module of claim 1, wherein the COMMUNICATIONS INTERFACE is configured to transmit and/or receive data over one or more of 4G, 3G, 2G, EDGE, High Speed Packet Access (HSPA), High Speed Downlink Packet Access (HSDPA), or General Packet Radio Service (GPRS) (Siann, Figures 1-3: primary/high radio 104/212 and secondary/low radio 106/214 communication interface may transmit/receive data over said network in view of para [0094, 0105, 0213 & 0055]. Siann discloses up to 3G network but remains silent to higher generations i.e. 4G & 5G, which are considered obvious – see “Closest/Related Art” citations for Fried – para [0014, 0029, 0106 & 0112]).

	As per CLAIM 8, SIANN in view of FANG teaches the remote module of claim 1, wherein the COMMUNICATIONS INTERFACE is configured to send and/or receive SMS messages (Siann, Figures 1-3: primary/high radio 104/212 and secondary/low radio 106/214 communication interface may send/receive SMS messages over said network in view of para [0213]).

	As per CLAIM 9, SIANN in view of FANG teaches the remote module of claim 1, wherein the CONTROLLER is configured to detect CESSATION of the event, and in response REVERT to transmitting data at the first frequency (Siann, this feature is considered obvious in view of para [0025 & 0224-0227], which can switch to operate at a lower power mode (i.e. capturing/transmitting) when no motion is detected).

	As per CLAIM 11, SIANN in view of FANG teaches the remote module of claim 1 comprising a BATTERY and a POWER GENERATOR to RECHARGE the battery, wherein the power generator comprises one of a SOLAR PANEL, wind turbine, or water wheel (Siann, see para [0026, 0065, 0092, 0178-0180] and Technique #7: SOLAR powered Rechargeable BATTERY).

	As per CLAIM 16, SIANN in view of FANG teaches the remote module of claim 1, wherein the remote module is configured to operate without mains power (Siann, see para [0026, 0065, 0092, 0178-0180] and Technique #7: SOLAR powered Rechargeable BATTERY).

	As per CLAIM 17, SIANN in view of FANG teaches a wireless monitoring system (Siann, Figures 1-3), comprising: 
a SENSOR (Siann, elements 120/122/124/126 in view of para [0079-0086]), and a PLURALITY of remote CCTV modules (Siann, para [0031 & 0079]) as defined in CLAIM 1 (See cited/taught features discussed in claim 1).

	As per INDEPENDENT CLAIM 18, SIANN in view of FANG teaches a METHOD of monitoring an event, comprising: CAPTURING, by a remote CCTV module, sensor data from a SENSOR; TRANSMITTING, by the remote CCTV module, the sensor data over a telecommunications network at a first frequency; DETECTING, by the remote CCTV module, an event in an environment proximate to the module by processing the sensor data; and in response to detecting the event, TRANSMITTING the sensor data over the network at a second frequency, the second frequency higher than the first frequency (The method of claim 18 comprises similar limitations to the remote CCTV module of claim 1. Therefore, the cited teachings over the prior art combination (Siann and Fang) discussed in claim 1 also applies to rejecting the limitations in claim 18 for similar reasons).

	As per CLAIM 19, SIANN in view of FANG teaches a tangible non-transient computer-readable storage medium having recorded thereon instructions which, when executed by a computer (Siann, Fig.1: computer 110/112 and memory storing software program/algorithm per para [0068, 0075 & 0225]), cause the computer to perform the method of claim 18 (See cited/taught features discussed in claim 1 and 18).

Claims 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SIANN (US 20110134243) in view of FANG DONGBIN (CN 111200864 A) in view of THOMAS (US 9,077,183) -- hereafter, termed as shown “underlined”.

	As per CLAIM 5, SIANN in view of FANG teaches the remote module of claim 4, but remains silent to (with emphasis in bold) “wherein the predetermined thresholds are remotely configurable”.
However, it is well known in related field of power management applied to wireless communication modes, as taught by prior art THOMAS, to remotely configure or update a threshold used for event triggering (See Abstract, Col.2, Lines 17-21; Col.3, Lines 58-59).
Thus, when taking the collective knowledge taught over each disclosed prior art (Siann, Fang and Thomas), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Thomas into suitable modification with the teachings of Siann in view of Fang to produce a wireless surveillance device wherein the predetermined thresholds are remotely configurable for the MOTIVATED REASON of managing power in the analogous art of wireless communications between a surveillance device and computer server.

	As per CLAIM 12, SIANN in view of FANG teaches the remote module of claim 11, wherein a controller may change communication modes to conserve battery power in general (Siann, para [0106-0113 & 0224-0227].  Fang, para [0057-0061]). However, Siann in view of Fang does not appear to explicitly teach (with emphasis in bold): 
“wherein the CONTROLLER is configured to: determine that a remaining POWER of the BATTERY is LESS than a predetermined value, and in response CHANGE a communication MODE used by the COMMUNICATIONS INTERFACE to transmit data from a first communication mode TO a second communication mode, wherein the second communication mode consumes LESS POWER than the first communication mode”.
However, it is well known in related field of power management applied to wireless communication modes, as taught by prior art THOMAS, for controller to change a communication mode transmission period upon determining low battery levels (See Col.6, Lines 10-17 & 31-38).
Thus, when taking the collective knowledge taught over each disclosed prior art (Siann, Fang and Thomas), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Thomas into suitable modification with the teachings of Siann in view of Fang to produce a wireless surveillance device having a controller to change a communication mode upon determining a low battery level for the MOTIVATED REASON of managing power in the analogous art of wireless communications between a surveillance device and computer server.

	As per CLAIM 14, SIANN in view of FANG teaches the remote module of claim 11, wherein a controller may change communication modes to conserve battery power in general (Siann, para [0106-0113 & 0224-0227].  Fang, para [0057-0061]). However, Siann in view of Fang does not appear to explicitly teach (with emphasis in bold): 
“wherein the CONTROLLER is configured to determine that a remaining POWER of the BATTERY is LESS than a predetermined value, and in response REDUCE the transmission frequency”.
However, it is well known in related field of power management applied to wireless communication modes, as taught by prior art THOMAS, for controller to reduce the transmission period upon determining low battery levels (See Col.6, Lines 10-17 & 31-38).
Thus, when taking the collective knowledge taught over each disclosed prior art (Siann, Fang and Thomas), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Thomas into suitable modification with the teachings of Siann in view of Fang to produce a wireless surveillance device having a controller to reduce the transmission period upon determining a low battery level for the MOTIVATED REASON of managing power in the analogous art of wireless communications between a surveillance device and computer server.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SIANN (US 20110134243) in view of FANG DONGBIN (CN 111200864 A) in view of FRIED (US 20200119459) -- hereafter, termed as shown “underlined”.

	As per CLAIM 6, SIANN in view of FANG teaches the remote module of claim 1, but remains silent to (with emphasis in bold) “wherein the COMMUNICATIONS INTERFACE is configured to transmit and/or receive data over a 5G network”.
However, it is well known in related field of power management applied to wireless communication modes, as taught by prior art FRIED, to transmit and/or receive data over various networks such as 2G, 3G, 4G and includes 5G network (See Figures 1, 4, 7, 10, 16-17, 19 & 25: monitoring device may include 2G – 5G antennas per para [0014, 0018, 0029, 0106, 0112]. NOTE: Para [0024] teaches multiple sensor types include CCTV camera (para [0102 & 0139]), water level sensor (para [0140]) and pollution sensor per para [0134-0137]).
Thus, when taking the collective knowledge taught over each disclosed prior art (Siann, Fang and Fried), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Fried into suitable modification with the teachings of Siann in view of Fang to produce a wireless surveillance device configured with a 5G antenna to transmit and/or receive data over a 5G network for the MOTIVATED REASON of managing power in the analogous art of wireless communications between a surveillance device and computer server.

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over SIANN (US 20110134243) in view of FANG DONGBIN (CN 111200864 A) in view of GARG (US 20200205081) -- hereafter, termed as shown “underlined”.

	As per CLAIM 10, SIANN in view of FANG teaches the remote module of claim 1, but remains silent to: 
“wherein the remote module is configured to receive a notification from the server, the notification indicating an event detected by another remote module, and in response transmit the sensor data over the wireless telecommunications network at an increased frequency”.
However, it is well known in related field of power management applied to wireless communication modes for a server controller to relay event notification from a second remote module that is proximate to the first remote module such that a capturing period and data communications period/frequency is increased in view of the prior art GARG (See para [0014-0020, 0041, 0062-0063 and 0084-0098] for system devices of Figures 1-3: central IoT “server” controller 102, first mobile IoT device 104/302 AND Alternate Device-- i.e. second “another” mobile IoT device 104/302 or trusted “another” IoT device 106.).
Thus, when taking the collective knowledge taught over each disclosed prior art (Siann, Fang and Garg), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Garg into suitable modification with the teachings of Siann in view of Fang to produce a wireless surveillance device configured to receive a notification from the server, the notification indicating an event detected by another remote module, and in response transmit the sensor data over the wireless telecommunications network at an increased frequency for the MOTIVATED REASON of acquiring higher priority sensor data of an important/alarming event in the analogous art of wireless communications between surveillance devices and computer server.

	As per CLAIM 12, SIANN in view of FANG teaches the remote module of claim 11, wherein a controller may change communication modes to conserve battery power in general (Siann, para [0106-0113 & 0224-0227].  Fang, para [0057-0061]). However, Siann in view of Fang does not appear to explicitly teach (with emphasis in bold): 
“wherein the CONTROLLER is configured to: determine that a remaining POWER of the BATTERY is LESS than a predetermined value, and in response CHANGE a communication MODE used by the COMMUNICATIONS INTERFACE to transmit data from a first communication mode TO a second communication mode, wherein the second communication mode consumes LESS POWER than the first communication mode”.
However, it is well known in related field of power management applied to wireless communication modes, as taught by prior art GARG, for controller to change a communication mode transmission period upon determining a low battery level (See para [0014-0015 and 0061-0063] for system devices of Figures 1-3: central IoT “server” controller 102, first mobile IoT device 104/302 AND Alternate Device-- i.e. second “another” mobile IoT device 104/302 or trusted “another” IoT device 106.  Also see Figures 4-8 methods for different communication modes when power level falls below a threshold).
Thus, when taking the collective knowledge taught over each disclosed prior art (Siann, Fang and Garg), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Garg into suitable modification with the teachings of Siann in view of Fang to produce a wireless surveillance device having a controller to change a communication mode upon determining a low battery level for the MOTIVATED REASON of managing power in the analogous art of wireless communications between a surveillance device and computer server.

	As per CLAIM 13, SIANN in view of FANG in view of GARG teaches the remote module of claim 12, wherein the second communication MODE comprises transmitting data to ANOTHER remote module to be RELAYED to the server (In view of prior art combination discussed in claim 12, see Garg, para [0014-0015, 0019-0020, 0062-0063, 0093-0098] for power management of system devices shown in Figures 1-3: central IoT “server” controller 102, first mobile IoT device 104/302 AND Alternate “another” Device-- i.e. second “another” mobile IoT device 104/302 or trusted “another” IoT device 106).

	As per CLAIM 14, SIANN in view of FANG teaches the remote module of claim 11, wherein a controller may change communication modes to conserve battery power in general (Siann, para [0106-0113 & 0224-0227].  Fang, para [0057-0061]). However, Siann in view of Fang does not appear to explicitly teach (see bolded features): 
“wherein the CONTROLLER is configured to determine that a remaining POWER of the BATTERY is LESS than a predetermined value, and in response REDUCE the transmission frequency”.
However, it is well known in related field of power management applied to wireless communication modes, as taught by prior art GARG, for controller to reduce the transmission frequency or adjust a communication interval upon determining a low battery level (See para [0014-0015 and 0061-0063] for system devices of Figures 1-3: central IoT “server” controller 102, first mobile IoT device 104/302 AND Alternate Device-- i.e. second “another” mobile IoT device 104/302 or trusted “another” IoT device 106.  Also see Figures 4-8 methods for different communication modes when power level falls below a threshold).
Thus, when taking the collective knowledge taught over each disclosed prior art (Siann, Fang and Garg), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Garg into suitable modification with the teachings of Siann in view of Fang to produce a wireless surveillance device having a controller to reduce the transmission period or transmission frequency upon determining a low battery level for the MOTIVATED REASON of managing power in the analogous art of wireless communications between a surveillance device and computer server.

	As per CLAIM 15, SIANN in view of FANG teaches the remote module of claim 11, but remains silent to 
“wherein the CONTROLLER is configured to determine that a remaining POWER of the BATTERY is LESS than a predetermined value, and in response HAND OFF monitoring of the event TO a second remote module”.
However, it is well known in related field of power management applied to wireless communication modes, as taught by prior art GARG, for controller to HAND OFF monitoring of the event TO a second remote module upon determining a low battery level of the first remote module (See para [0014-0016, 0018, 0062-0063 and 0084-0092] for system devices of Figures 1-3: central IoT “server” controller 102, first mobile IoT device 104/302 AND Alternate Device-- i.e. second “another” mobile IoT device 104/302 or trusted “another” IoT device 106.  Also see Figures 4-8 methods for different communication modes when power level falls below a threshold).
Thus, when taking the collective knowledge taught over each disclosed prior art (Siann, Fang and Garg), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Garg into suitable modification with the teachings of Siann in view of Fang to produce a wireless surveillance device having a controller to hand off monitoring of the event to a second remote module upon determining a low battery level of the first remote module for the MOTIVATED REASON of managing power in the analogous art of wireless communications between surveillance devices and computer server.


Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698